On July 8, 1994, the defendant’s three (3) year suspended sentence for the offense of Domestic Abuse was revoked and the defendant was ordered to serve three (3) years in Montana State Prison. The three (3) year sentences ordered in Case CDC 90-277 and CDC 91-012 and CDC 90-116 are to run consecutively, which means that the defendant is sentenced to serve 11 years in Montana State Prison on the revocation of these three (3) suspended sentences.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.